Exhibit 16 Letter re Change in Certifying Accountant September 20, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of Farmers Capital Bank Corporation, dated September 14, 2011, and filed September 20, 2011, as contained in the first, second, and third paragraphs of Item 4.01, and are in agreement with those statements. Crowe Horwath LLP Louisville, Kentucky cc: Mr. David O’Bryan Audit Committee Chairman
